Hill, J.
The Southern Natural Gas Corporation instituted proceedings, under the Civil Code (1910), §§ 5206 et seq., to condemn land for a right of way for a gas-pipe line through the property of H. G. Hastings Company Inc. Assessors were selected, and they made an award for the right of way and an additional award in the nature of damages. Both the parties being dissatisfied with the award, an appeal was filed, and the issue was tried in the superior court. The jury rendered a verdict in favor of H. G. Hastings Co. Inc., finding an amount less than the award of the assessors. H. G. Hastings Co. Inc., made a motion for new trial, and, on the overruling thereof, excepted. No question is raised in the record as to the title to the land being in I-I. G. Hastings Co. Inc. This case is one in which the Supreme Court has no jurisdiction, but the Court of Appeals has jurisdiction. It is therefore transferred to the latter court for consideration and determination.

So ordered.


All the Justices concur, except Gilbert, J., absent.

J. F. Mundy, for plaintiff in error.
Arnold, Arnold & Gambrell, O. J. Googler, and N. L. Spence, contra.